Title: Deposition of Craven Peyton in Jefferson v. Michie, 20 September 1814
From: Peyton, Craven
To: 


          
            The deposition of Craven Peyton  taken at the house of John Watson in the town of Milton on the 20th day of Sept 1814 in a suit depending in the County Court of Albemarle in Chancery between Thomas Jefferson Complainant and David Michie Deft under a commission to us directed—the deponent being sworn saith that in 1801 the deponent having purchased from T M Woodson Certain portions of the Estate of the late Bennett Henderson which had fallen to his son James L Henderson which was adjoining the town of Milton, and he sold the same to the Compt Thomas Jefferson who thereupon engaged this deponent to purchase for him such other of the portions of the estate of the said Bennett Henderson as were offered for sale, that
			 this Dept being in Kentucky in the succeeding year 1802 at the house of Elizabeth Henderson widow of said Bennett Henderson then purchased from her, the life estate in all the lands which she held in right of dower of the Estate of her deceased Husband Bennett Henderson except
			 in the mill then standing & in the ware house and with an allowance to John Henderson her son to remain in the mansion house for the terms & on the Conditions specified in the deed which
			 she
			 then made to the said Peyton for all which he agreed to give and did make good to her as per her receipt the sum of two hundred & fifty pounds, that in this purchase he acted on behalf and in trust for the Compt Thomas Jefferson altho he was never named to the said Elizabeth as Concerned therein, that at the time of the said purchase neither
			 the widow nor any other person mentioned a syllable of her ever having given to her son John or to any other person a right
			 to make a Canal through her dower lands, nor had he the least notice or suspicion that she had ever given to him or any other such a right—That in 1804 he purchased further from the sd Elizabeth her remaining rights in the mill & warehouse which had been excepted out of her former deed,
			 that in 1806 the said John Henderson the son being greatly indebted made a deed to James Lewis and a Certain
			 Matthew Henderson for Certain property
			 therein described among which were all the rights which he held in any of the lands of his father adjoining  Milton, whether by descent or purchase in trust for the payment of his debts and other purposes as in the deed specified, and soon after being in Jail took the benefit of the insolvent law by giving
			 in a schedule of his estate in which were specified his rights in the lands mentioned in the deed to his trustees and was thereon discharged from Jail. That  the trustees having advertized the land for sale and proceeded to make sale, the same was struck out to
			 James Lewis one of the Trustees as the highest
			 bidder, whether in his own right or as trustee or by bidder this dept does not recollect, that about 2 years afterwards this deponent purchased from the said James Lewis all the rights of the said Jno Henderson in the said lands of his father adjoining Milton for the sum of $750 which he made good to him said James, that a bill of Injunction was at that time depending in the Court of Appeals wherein this dept was nominal Plt and the said J Henderson was Deft Concerning the title to the dower lands aforesaid, and that this dept after purchasing all the rights of the sd John, the Deft in that bill gave himself no trouble after about the suit because holding now the rights of both Plt & Deft a decree for either was would Confirm his right and that his Counsel accordingly in 1812 suffered his bill to be dismissed in favour of the Deft—that in all these transactions he acted in trust for the Compt Tho Jefferson without fee or reward or Committing himself in any way which Could lay him under the least responsibility to the sd Compt his services having been rendered merely as a friend and that he stand at this moment wholly disinterested in the issue or Consequences of the present suit—that after he had purchased from James Lewis the rights of the said John Henderson in the said lands and never before he heard that David Michie the Deft set up some claim in them, but that he never had any reason to believe they had any foundation in law or equity, nor did he ever expect they would be seriously brought forward until after
			 the dismissal of his bill in the Court of Appeals as aforesaid, he learned that the said David Michie Considered that Circumstance as favourable to him and thereon made a forcible entry and detainor of some of the said lands from which he was afterwards removed of on process of forcible entry
			 & detainor, that he has heard that there were articles of agreement and Covenant for Conveyance said to have been entered into between the said J Henderson & D Michie in 1804 in which it is stated that the said David was to give to the said John the sum of $500 for one half of the sd mill & lots 8 & 9 and of the Canal grounds attested by a single witness but never offered for record until July 1812 and has heard of a Copy of a deed from the said John to the said
			 David acknowledging the payment of one additional sum of $500 for further interests in the premises dated in 1812 which Considerations the deponent had ever believed to have been nominal only and not to have been realy paid and that accordingly the said
			 John Henderson in a conversation with this deponent easter sunday last—declared that $200 was all that was actually paid or to be paid by the said David and that after the desolution of the injunction before the Court of Appeals, and that it was from great persuasion he said John was induced to take it,—and this deponent further saith not—
            Craven
              Peyton
          
          
          
            Albemarle County to wit
            The before going deposition taken and sworn to in due form this 20th Sept 1814.
            
              
                Jno Watson
              
              
                Js Old
              
            
          
        